Citation Nr: 1709695	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right shoulder disability, to include arthritis and rotator cuff tear.

2. Entitlement to an initial disability rating in excess of 10 percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February and July 2009 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a May 2016 rating decision granted service connection for posttraumatic stress disorder (PTSD).  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The issue of an increased rating for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right shoulder disability is a chronic disease that is shown to have manifested within one year from his separation from service; the record demonstrates a continuity of symptomatology since service with no other intercurrent cause for a right shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for right shoulder disability.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain enumerated diseases may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a), such as arthritis, service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2016); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1339-40.

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disorder.  Specifically, the Veteran asserts that his diagnosed right shoulder disability, including arthritis and rotator cuff tear, is directly related to rigorous physical activities during service.

1. Factual Background

Initially, the Board notes that the Veteran's service treatment records (STRs) do not note any complaints or treatment for a right shoulder injury.  However, the Board further notes that the STRs are missing the Veteran's separation examination.  

The Veteran underwent a VA examination in November 2008.  During the examination, the Veteran reported right shoulder pain that began during service two years prior while doing push-ups.  He further asserted that he reported right shoulder pain during service while he was stationed in Wisconsin.  Pain was reported in the anterior joint area which was found worse when the Veteran outstretched his arm and pulled it above his head.  Rotation of the shoulder caused pain, more at the acromioclavicular joint.  The Veteran was diagnosed with right acromioclavicular joint arthritis.

In April 2009, the Veteran reported pain in the anterior of his right shoulder.  The physician noted that clinical evidence supported a possible rotator cuff injury.  The Veteran was scheduled for an MRI study.  A May 2009 MRI examination revealed a tear of the rotator cuff.  The Veteran was recommended for physical therapy.  In July and August 2009, the Veteran was noted to be undergoing physical therapy for his right shoulder.

A November 2009 VA medical record shows that the Veteran reported having bilateral shoulder pain for the past two years.  Overhead movements were reported as most painful.  Following a bilateral shoulder examination, the physician found mild impingement signs.  An X-ray examination revealed a small labral tear to the right shoulder with some early osteoarthritis of his acromioclavicular joints bilaterally.

In May 2010, the Veteran complained of pain in his right shoulder with most motions, but especially above his head.  The Veteran was treated with pain and anti-inflammatory medication.  A March 2011 VA medical record noted chronic right shoulder pain.  A May 2011 VA polytrauma/chronic pain consultation shows chronic mild bilateral shoulder pain.  The Veteran was noted to have a very painful right non-displaced labral tear which had been evaluated by an orthopedic physician.  

In a February 2017 Informal Hearing Presentation, the Veteran was noted to have served during wartime in the Persian Gulf requiring extensive physical labor including hauling gear, ruck-sacks, sandbags, etc.  In addition, the representative asserted that the Veteran reported bilateral shoulder pain within one year from separation from service.

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for right shoulder disability is warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a November 2008 VA examiner diagnosed the Veteran with right acromioclavicular joint arthritis, and this diagnosis is supported by a November 2009 X-ray study.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether his right shoulder arthritis manifested in service, within one year of service, or is otherwise related thereto.  

Regardless of the absence of STRs documenting a right shoulder disability during service, arthritis is listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker at 1338-39 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, at 1335-1337.  

In the present case, the record shows that the Veteran was noted to have normal upper extremities upon entry to service.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Further, the medical evidence shows the Veteran was diagnosed with right acromioclavicular joint arthritis within two months after separation from service.  Additionally, the Board notes that this diagnosis was subsequently confirmed by an X-ray study conducted one year later.  Thus, the Board finds that the right shoulder arthritis is presumed to have incurred in service.  Lastly, the medical evidence demonstrates a continuity of symptomatology, including pain and painful motion, since service.  

Accordingly, pursuant to 38 C.F.R. § 3.303(b), the Board finds that the necessary elements for service connection have been met.  The claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for right shoulder disability is granted.



REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  .

The Veteran underwent a VA examination in January 2016.  The examiner diagnosed the Veteran with a right ankle lateral ligament strain ongoing since his last VA examination.  The examination included range of motion (ROM) testing for the right ankle but not for the left ankle.  Additionally, the examination report shows testing was conducted for pain with weight bearing.  However, the examination report does not show testing for pain with non-weight bearing.   

In light of a recent United States Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the January 2016 VA examination is not adequate.  Correia provided a precedential finding that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible, with ROM measurements of the opposite undamaged joint (in this case, the left ankle).

As such, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  



Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected right ankle disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies for both the right and left ankle, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


